Case 2:21-cv-00122-SB-PLA Document 10 Filed 03/08/21 Page 1of1 Page ID #:45

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 21-00122 SB (PLAx) Date: March 8, 2021

 

Title: Shiva Stein vy. Anworth Mortgage Asset Corporation et al

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK OF
PROSECUTION

Plaintiff is hereby ordered to show cause in writing by not later than April 7,
2021 why this case should not be dismissed for lack of prosecution.

The court will consider the filing of the following as an appropriate response
to this Order to Show Cause, on or before the above date:

° Proof of service of summons and complaint;

In accordance with Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, no oral argument of this matter will be heard unless ordered by
the court. The Order will stand submitted upon the filing of the response to the
Order to Show Cause. Failure to respond to the court's Order may result in the
dismissal of the action.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
